         Case 1:18-cv-06471-ER Document 159
                                        158 Filed 09/19/19
                                                  09/18/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

  STATES    OF    NEW      YORK,
  CONNECTICUT,   NEW     JERSEY,
  RHODE ISLAND and WASHINGTON,
  and    COMMONWEALTHS        OF
  MASSACHUSETTS and VIRGINIA,

                         Plaintiffs,                 CIVIL ACTION NO. 1:18-cv-06471
                                                     (Judge Ramos)
               v.

  UNITED STATES DEPARTMENT OF
  JUSTICE; and WILLIAM P. BARR, in
  his official capacity as Attorney General
  of the United States,

                         Defendants.                                Sept. 19, 2019



                                        STIPULATION

       Plaintiffs the States of New York, Connecticut, New Jersey, Rhode Island, and

Washington, and the Commonwealths of Massachusetts and Virginia (“Plaintiff States”), and

Defendants United States Department of Justice and William P. Barr (“Defendants”), do HEREBY

STIPULATE AND AGREE as follows:

   1. This stipulation shall remain in effect for a period of 60 days from the date hereof, i.e.,

       until November 17, 2019. On November 17, 2019, and every 30 days thereafter, this

       stipulation shall automatically be extended for a 30-day period (the “extension term”),

       except in the case that Defendants give notice to Plaintiff States 14 days in advance of the

       end of an extension term that Defendants do not agree to renew the stipulation for the next

       extension term, thus ending the stipulation at the end of the then-operational extension

       term;


                                                    1
        Case 1:18-cv-06471-ER Document 159
                                       158 Filed 09/19/19
                                                 09/18/19 Page 2 of 3



  2. For the duration of this stipulation, Defendants shall not disburse, expend, or revert to the

      Treasury the Fiscal Year (“FY”) 2019 Edward Byrne Memorial Justice Assistance Grant

      (“Byrne JAG”) funds allocated to Plaintiff States;

  3. For the duration of this stipulation, Defendants shall not deny Plaintiff States their

      respective FY 2019 Byrne JAG awards (in keeping with their respective FY 2019 Byrne

      JAG formula allocations) on the basis of failure to accept the FY 2019 Byrne JAG award

      within 45 days of receiving the award documents;

  4. If this stipulation is in effect at the time a resolution of this matter on the merits is reached,

      Defendants shall not deny Plaintiff States their respective FY 2019 Byrne JAG awards for

      failure to accept the award within the deadline to accept without first advising them in

      writing of a new period (of not less than 45 days) within which to accept and allowing that

      period to expire. If after a determination on the merits, Plaintiff States remain eligible for

      a FY 2019 Byrne JAG award and the Court’s order does not require alteration of the award

      documents, Defendants will issue a new deadline within 7 days;

  5. This stipulation is independent of, and does not alter, amend, or replace, the Stipulations

      and Orders previously entered and agreed between the Defendants and the Plaintiff States

      (ECF Nos. 29, 105, 110); and

  6. This stipulation applies only to the parties that are currently before the Court in this

      litigation. No party that is not currently named as a party to this litigation shall be entitled

      to any rights or benefits whatsoever under this stipulation.

IT IS STIPULATED AND AGREED.




                                                     2
         Case 1:18-cv-06471-ER Document 159
                                        158 Filed 09/19/19
                                                  09/18/19 Page 3 of 3



DATED: September 18, 2019


                                                    Respectfully submitted,




By: /s/ Nancy M. Trasande                           By: /s/ Daniel s. Mauler
Matthew Colangelo, Chief Counsel                    DANIEL D. MAULER
Nancy M. Trasande, Assistant Attorney General       Virginia State Bar No. 73190
Conor Duffy, Assistant Attorney General             Trial Attorney
Civil Rights Bureau                                 U.S. Department of Justice
28 Liberty St., 20th Floor                          Civil Division, Federal Programs Branch
New York, NY 10005                                  1100 L Street, N.W.
Matthew.Colangelo@ag.ny.gov                         Washington, DC 20005
Nancy.Trasande@ag.ny.gov                            (202) 616-0773
Conor.Duffy@ag.ny.gov                               (202) 616-8470 (fax)
Phone: (212) 416-8905                               dan.mauler@usdoj.gov

Counsel for Plaintiffs                              Counsel for Defendants




                                                    The application is   ___granted
                                                                         X
                                                                         ___denied

                                                    _________________________
                                                    Edgardo Ramos, U.S.D.J.
                                                    Dated:__________
                                                          Sept. 19, 2019
                                                    New York, New York 10007




                                                3
